The action was commenced before the justice on the 15th of August, and the appeal filed in this court on the 19th of September. The trespass was proved generally, in the month of August, no witness being able to speak to the particular day.
Brinckloe, for defendant moved a nonsuit, on the ground that the trespass was not proved to have been committed before the commencement of the action, assuming the 15th of August to be the date of the action.
Layton contra, contended that the time of filing the appeal would be considered the commencement of the action in this court; and also, that there was satisfactory proof of the trespass before the 15th of August, when action was commenced before the justice.
The Court refused the nonsuit, but told the jury that they must regard the 15th of August as the time of commencing the action; and must be satisfied by the evidence, that the trespass was committed before that time, otherwise the defendant was entitled to a verdict.
                                           Verdict for plaintiff below.